COXE, Circuit Judge.
This is an appeal from an order of the District Court for the Southern District of' New York affirming a judgment of the commissioner ordering the deportation of the appellant to China.
His contention before the commissioner was that he was born in San Francisco 38 years ago. If he were a native-born citizen of the United States, it seems incredible that he should have paid a white man $150 to smuggle him across the Canadian border in a freight car, there béing two other Chinese persons in the car.
*821[1] The presumption that a person of the Mongolian race is not a citizen is materially strengthened when he seeks to enter the country in so clandestine a manner. The commissioner who heard the testimony and the judge who reviewed it did not believe that the appellant was born in the United States. The assignment of errors brings up the single question that the judgment is against the weight of evidence.
[2] In such circumstances, the commissioner and the judge agreeing, we think the decision on the facts should not be disturbed by an appellate court. Chin Bak Kan v. U. S., 186 U. S. 193, 22 Sup. Ct. 891, 46 L. Ed. 1121; Lee Sim v. U. S., 218 Fed. 432, 134 C. C. A. 232. As was said by Chief Justice Fuller in the former case (186 U. S. at page 201, 22 Sup. Ct. at page 895, 46 L. Ed. 1121):
“We are of tlie opinion that wo cannot properly re-examine the facts already determined by two judgments below.”
The judgment and order of the District Court are affirmed.